Citation Nr: 1622763	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is associated with the claims file.

The issue of service connection for tinnitus has been raised by the record during the Veteran's April 2016 Board hearing.  As the claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his April 2016 hearing before the Board, the Veteran identified additional evidence which may be relevant to his claim.  Specifically, the Veteran stated that his previous employer provided him with annual hearing tests as part of his yearly physical.  The Board believes that these records should be obtained, as they may contain evidence to show a current left ear hearing loss and evidence of hearing loss symptomatology between service discharge and the claim filed in January 2011.  

In connection with his claim, the Veteran underwent a VA audiological examination in September 2011.  The VA examiner diagnosed right ear sensorineural hearing loss and opined that the Veteran's hearing loss was less likely than not casually related to active duty service.  In support of the opinion, the examiner cited the Veteran's normal hearing tests during service. 

The Board finds the September 2011 VA medical opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The absence of hearing loss during service is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, the examiner failed to address the Veteran's reported symptoms of hearing loss during service and since service discharge as well as the other lay statements of record noting hearing loss continuously since service discharge.  For the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's hearing loss disability.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate form for authorization to release records to VA, and request that he complete and submit it in favor of his medical records for his yearly physicals from his previous employer, and any other private provider for which he has sought treatment for his hearing loss.  Thereafter, attempt to obtain all identified treatment records from the named provider.  The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of any bilateral hearing loss found.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include his military noise exposure.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss is not fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  The opinion must be supported by complete rationale, to include a discussion as to whether or not there was delayed onset of hearing loss as a result of exposure to noise in service.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2015).

4.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






